Citation Nr: 1717789	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-12 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 18, 2010.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974 and from June 1980 to May 1982, with additional National Guard service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, rated as 30 percent disabling was granted, effective July 7, 2009.

In a July 2010 rating decision, a 100 percent rating was assigned from March 18, 2010 onward.  In July 2013, an earlier effective date of June 30, 2009 for the 30 percent rating, the date of claim, was granted.  With respect to the 100 percent rating from March 18, 2010 forward, this is a full grant of the benefit sought, and the rating for the period since March 18, 2010 is not on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.


FINDING OF FACT

Prior to March 18, 2010, PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not more severe symptomatology.


CONCLUSION OF LAW

Prior to March 18, 2010, the criteria for an initial rating in excess of 30 percent for the service-connected PTSD were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran contends that a 100 percent rating should be assigned for the entire period since the award of service connection (June 20, 2009) rather than from current date of March 18, 2010.   Specifically, he points to a VA treatment record reflects a global assessment of functioning (GAF) score of 45.  The Veteran argues that veterans with GAF scores of 45 and lower are usually awarded a 100 percent rating for PTSD. 

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Carpenter, 8 Vet. App. 242; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

GAF scores were historically used to reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, and were also useful indicators of the severity of a mental disorder.  See DSM-IV.  GAF scores from 41 to 50 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Facts

As noted above, only the period prior to March 18, 2010 is on appeal.  A review of the treatment records in the claims file reveals the following.

In early July 2009, the Veteran reported that he and his significant other broke up.  He noted that she had told him he was kicking and fighting in his sleep.  He reported getting a few hours of sleep at a time.  He would sleep at 7 pm, awake and 1 am, fall back to sleep at 3 am, and wake for the day around 6 am.  He reported getting anywhere from 5 to 8 hours of sleep per night.  At this time the Veteran was staying at a friend's house and was not working.

Later in July 2009, the Veteran underwent a mental health evaluation.  The report notes a history of domestic violence for which he spent 15 days in jail.  The Veteran reported a distant relationship with his siblings as an adult, but reported a close relationship with his mother, but not his stepfather.  He also reported having relationship with his children, though his relationship with his youngest, a son, was strained.  He reported working as a security guard at a gas station until he hurt his back and leg while chasing someone.  At the examination, the Veteran appeared clean and well dressed, though with a depressed mood.  His speech was clear.  He denied suicidal and homicidal ideation and intent as well as no delusions or hallucinations.  A GAF score of 45 was assigned.

The Veteran was afforded a VA mental health examination in August 2009 in connection with his PTSD service connection claim.  The Veteran reported that his girlfriend had observed him fighting in his sleep and reported having nightmares three to four times per week.  He estimated sleeping four hours per night.  The Veteran reported intrusive, distressing recollections three to four times per week and reported that reflecting on his combat experience made him sad and that he does not watch war movies or war news coverage.  He also reported that his girlfriend finds him irritable and always experiencing hypervigilance.  He reported that he "maybe" has some problems with short-term and long-term memory.  He also stated that he thought he was becoming estranged from others.  He denied panic attacks and obsessive or ritualistic behavior.  He reported feeling depressed twice per week on average for about an hour.

With regard to employment, he reported last working three years prior as a cashier at a gas station.  He reported getting fired when he was injured trying to "chase a robber" and was "fired because of that."  He subsequently received Worker's Compensation for less than six months for a torn hamstring muscle.  The Veteran also stated that he thought we was able to work and was looking for a job.

The Veteran reported being divorced after nine years of marriage.  He stated that the marriage ended because of his spouse's infidelity.  He has three children from the marriage, but does not see the children because the wife "tried to put [him] in jail [for] domestic violence."  He is, however, close to his siblings and had friends.

Mental status examination showed no grossly inappropriate behavior and speech was normal rate and rhythm, though with slightly decreased response time.  Thought process and communication were not impaired.  The Veteran denied delusions, hallucinations, suicidal ideation and homicidal ideation.  This mood/affect was good and he was oriented in all phases.  The diagnosis was PTSD with a GAF score of 45.

In early September 2009, the Veteran reported that his significant other had been in the intensive care unit with pneumonia for several weeks.  He was spending all of his time visiting her in the hospital.  Suicidal and homicidal thoughts and ideation was denied.  The GAF score was 45.

Later in September 2009, a mental health treatment record notes that the Veteran's significant other had died and that he was sad about her death.  The Veteran denied suicidal or homicidal ideation or intent was reported.

At an early October 2009 appointment, the Veteran was reported to be smiling and in a good mood, even when asked about his significant other.  He reported that his significant other died, and did not change expression.  When asked about his attitude toward her death, the Veteran stated that he has learned that not having any feelings at all keeps him from being hurt, but eventually expressed that he missed her.  He also reported that a female friend had begun to live with him, uninvited, and ate his food, ran up his phone bill, wore his clothing, drove his car, and stole from him.  The clinician discussed the need for the Veteran to set boundaries so that one is not taken advantage of by others.  The Veteran denied suicidal or homicidal intent and ideation and was reported to be free from delusions and hallucinations.  His appearance was reported to be clean and neatly dressed, though his mood was depressed.  The GAF score was again 45.

Later in October 2009, the Veteran reported setting firm boundaries with the woman who had been staying with him that prevented her from taking advantage of him financially and emotionally.  He felt this was making a positive difference in his life.  The Veteran denied suicidal and homicidal intent and ideation and was reported to be free from delusions and hallucinations.  The assigned GAF score remained 45.
	
In December 2009, the Veteran's appearance was reported to be disheveled.  The Veteran stated he did not feel well due to bronchitis and a severe cold and had considered cancelling the appointment.  He also reported sitting around the house sleeping without any motivation.  He denied that his cough was related to his mental health conditions.  He denied suicidal or homicidal thoughts, and was reported to have a stable mood and be free from delusions and hallucinations.  He reported that he felt his antidepressant medication was not working at the current dosage.  The GAF score was again 45.

In February 2010, the Veteran reported feeling better after several weeks of flu-like symptoms.  He expressed frustration as he felt he was not appreciated by his family.  He also continued caring for a paralyzed uncle, who was an alcoholic and verbally abusive.  The Veteran also reported nightmares, declined suicidal and homicidal thoughts, was free of hallucinations, and his mood was reported to be stable.  His appearance was clean and neatly dressed, despite a continued chronic cough.  The GAF score was 45.

It was after this time that the Veteran submitted a statement claiming an increase for the condition (received March 18, 2010).  Thereafter, during the rating period for which 100 percent has already been assigned, VA treatment records reflected that the Veteran was "a total wreck" and severely depressed.  The next VA examination in connection with the claim in May 2010 included much more severe symptomatology and an assigned GAF score of 36.

At the April 2017 Board hearing, the Veteran testified to his symptoms in 2009 and 2010, more than seven years prior.  He reported experiencing night sweats, intrusive thoughts, a startled response to loud noises, and panic attacks.  He noted that he tries to control his anger.  He reported having had no family and friends.  He also maintained that his PTSD was worse before March 18, 2010, when he was awarded the 100 percent rating. 

Analysis

Prior to March 18, 2010, the Veteran's PTSD was manifested by depressed mood, chronic sleep impairment as demonstrated by nightmares and the Veteran fighting in his sleep.  The Board recognizes that the Veteran had relationships with a significant other who passed in 2009 and his mother who passed in 2010, but, through mental health treatment, the Veteran was able to acknowledge and confront the loss he experienced.  While his girlfriend was in the hospital in the days before she passed, the Veteran visited her often.  VA treatment records show the Veteran having friends during this period: one with whom he stayed in the middle of 2009 and one who stayed with him later in 2009.  As reported in the October 2009 treatment record, the Veteran was able to effectively manage a relationship with a female friend who had begun to live with him.  The Board also notes that the Veteran was responsible for taking care of a disabled uncle, which demonstrates significant occupation and social functioning.  The Veteran also expressed at a July 2009 examination that he felt he was able to work and had been let go from a job as a security guard at a gas station injuring his back and left when chasing a robber, after which he received worker's compensation for such injury a few years prior.  Although the Veteran was jailed for domestic violence against his ex-wife during their marriage, which ended in 1999, a decade before the rating period in this case, there is no indication that such behavior was related to his PTSD symptoms, and, in any event, the Veteran stated he was able to control his anger.  Based on the foregoing, the Board finds that an initial rating in excess of 30 percent is not warranted for the rating period in question.

The Board notes that the Veteran testified that he had no friends during the rating period.  However, this is contradicted by VA treatment records documenting the Veteran's treatment in which he discussed his relationships with his now-deceased girlfriend and another female friend.  Further the Veteran reported taking care of an uncle.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Thus, the contemporaneous records are more probative of the circumstances at that time compared to a recollection several years later where memory of the events may not be perfect.  See, e.g., U.S. v. Hall, 44 F. 864, 876 (D.C. Ga. 1890) ("At best the human memory is fallible, and courts and juries can only demand that the material facts be accurately remembered and correctly given in evidence.")

The Board notes the Veteran's GAF score of 45 throughout this rating period, and the Veteran's argument that this GAF score is indicative of a 100 percent rating.  However, when considering the evidence of record and including the GAF score, the Board finds that the Veteran's symptoms prior to March 18, 2010 more closely approximate a 30 percent rating.  It was at the time of the March 18, 2010 statement along with the subsequent medical evidence that established a factually ascertainable increase in severity.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent for PTSD; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Prior to March 18, 2010, an initial rating in excess of 30 percent for PTSD is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


